Case: 1:15-cv-00713 Document #: 285-2 Filed: 10/02/20 Page 1 of 9 PageID #:3406




                             Exhibit 2
 Case:
  Case:1:15-cv-00713
         1:15-cv-00713Document
                       Document#:#:285-2 Filed: 10/27/17
                                    148 Filed:  10/02/20 Page
                                                         Page 12 of
                                                                 of 89 PageID
                                                                       PageID #:942
                                                                              #:3407




                     IN THE UNITED STATES DISTRICT COURT
                      THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DISVISION

FRANCISCO ROMERO,                         )
                                          )
                Plaintiff,                )       No. 15 C 713
                                          )
                     v.                   )
                                          )
MICHAEL P. ATCHISON, et al.,              )
                                          )
                Defendants.               )

     DEFENDANTS’ LOCAL RULE 56.1 STATEMENT OF UNDISPUTED FACTS
      The Defendants, GUY PIERCE, SR., RANDY PFISTER, VICTOR TRANCOSO,

MICHAEL MAGANA, MARCUS HARDY, MICHAEL LEMKE, JOEL STARKEY, JOSEPH

COWAN, ROBERT HUGHES, CHAD HASEMEYER, JOSHUA SCHOENBECK, DAVID

GOMEZ, MICHAEL ATCHISON, RICARDO TEJEDA, and SALVADOR GODINEZ


Exhibits:


   1. Plaintiff’s Amended Complaint

   2. Declaration of Salvador Godinez

   3. Declaration of David Gomez

   4. Deposition of Francisco Romero

   5. Administrative Directive 504.660

   6. Administrative Directive 5.12.101

   7. Menard Administrative Detention Review documents

   8. Stateville Administrative Detention Review documents

   9. Pontiac Administrative Detention Review documents

   10. Deposition of Michael Atchison

                                              1
 Case:
  Case:1:15-cv-00713
         1:15-cv-00713Document
                       Document#:#:285-2 Filed: 10/27/17
                                    148 Filed:  10/02/20 Page
                                                         Page 23 of
                                                                 of 89 PageID
                                                                       PageID #:943
                                                                              #:3408




   11. Declaration of Chad Hasemeyer

   12. Declaration of Robert Hughes

   13. Declaration of Joseph Cowan

   14. Declaration of Guy Pierce, Sr.

   15. Declaration of Joel Starkey

   16. Declaration of Victor Trancoso

   17. Commissary records

   18. Plaintiff’s Grievances

   19. Menard Offender Handbook, 2012

   20. Pontiac Offender Handbook, 2014

   21. Stateville Offender Handbook, 2013

Facts:

   1. Plaintiff is currently incarcerated in the custody of the Illinois Department of Corrections

         (“IDOC”). (Ex. 1, ¶ 4.)

   2. Defendant Salvador Godinez was the director of IDOC during the time period relevant to

         Plaintiff’s Amended Complaint. (Ex. 2, ¶.)

   3. Defendant David Gomez was the deputy director of the Northern District of IDOC during

         the time period relevant to Plaintiff’s Amended Complaint. (Ex. 3.)

   4. Defendant Marcus Hardy was the warden of Stateville Correctional Center (“Stateville”)

         when Plaintiff was placed in administrative detention and transferred to Menard

         Correctional Center (“Menard.”) He was the deputy director of the Central District of

         IDOC in 2014. (Ex. 4, 87:23-88:2.)

   5. Administrative detention is a non-disciplinary status of confinement consisting of three



                                                 2
Case:
 Case:1:15-cv-00713
        1:15-cv-00713Document
                      Document#:#:285-2 Filed: 10/27/17
                                   148 Filed:  10/02/20 Page
                                                        Page 34 of
                                                                of 89 PageID
                                                                      PageID #:944
                                                                             #:3409




    phases which removes an offender from general population or restricts the individual’s

    access to general population. (Ex. 5, IDOC 000064; Ex. 6, IDOC 007773.)

 6. Plaintiff was placed in administrative detention based on intelligence that indicated his

    affiliation with a security threat group, or gang, and an intention to assault staff members

    in retaliation for an incident with a fellow member of the security threat group. (Ex. 7,

    IDOC 007749.)

 7. When an inmate is placed in administrative detention, his record is reviewed every 90 days

    to determine whether continued placement is appropriate. (Ex. 5, IDOC 000065; Ex. 6,

    IDOC 007733.)

 8. On Phase I of administrative detention, Plaintiff was given yard time twice a week, was

    allowed one 15-minute phone call per month, was able to meet with visitors twice a month,

    and was allowed to shower twice a week. (Ex. 4, 24:8-11; 26-28.)

 9. On Phase 2 of administrative detention, Plaintiff went to yard twice a week with other

    inmates, was allowed two 15-minute phone calls and three visitors per month, and was

    allowed to shower three times a week. (Ex. 4, 24:8-11; 26-29.)

 10. On Phase 3 of administrative detention, Plaintiff was allowed five visits per month and

    three showers per week. (Ex. 4, 26-30.).

 11. While at Menard, religious personnel were allowed to visit Plaintiff and other

    administrative detention inmates in their cells. (Ex. 4, 22-23.)

 12. At Pontiac, Plaintiff was allowed to attend religious services weekly or every other week

    and participated in a mail correspondence program. (Ex. 4, 21-22.)

 13. At Stateville, Plaintiff was offered a life-style redirection class. (Ex. 4, 21:13-16.)

 14. Plaintiff was able to access library materials while in administrative detention. (Ex. 4,



                                                3
 Case:
  Case:1:15-cv-00713
         1:15-cv-00713Document
                       Document#:#:285-2 Filed: 10/27/17
                                    148 Filed:  10/02/20 Page
                                                         Page 45 of
                                                                 of 89 PageID
                                                                       PageID #:945
                                                                              #:3410




      114:7-11.)

   15. Typically, general population inmates at Menard, Stateville, and Pontiac receive five total

      hours of yard time per week, five visits per month, and access to religious services

      according to availability. (Ex. 19, p. 28; Ex. 20, p. 25, 47-48; Ex. 21, p. 28.)

   16. Inmates at Menard, Stateville, and Pontiac can make phone calls whenever they have

      access to a phone, typically during yard. (Ex. 4, 29:12-15; 113:23-114:6.)

   17. Inmates at Menard and Stateville can participate in GED and other programs and job details

      if eligible. (Ex. 4, 181-182, Ex. 19, p. 49-5; Ex. 20, p. 37-39; Ex. 21, p. 38.)

   18. Plaintiff’s cell at Menard was single occupancy and contained a window that opened to the

      outside. (Ex. 4, 41:11-13; 67:16-18; 152:10-11; 131:7-9)

   19. Plaintiff was allowed to purchase items from commissary while on administrative

      detention. (Ex. 4, 51:20-52:9; Ex. 17)

Menard Correctional Center

   20. On November 1, 2012, Plaintiff was transferred from Stateville to Menard. (Ex. 1, ¶ 8.)

   21. Defendant Michael Atchison was the warden of Menard during Plaintiff’s incarceration

      there. (Ex. 10, 6:22-24.)

   22. Plaintiff was placed in administrative detention when he arrived at Menard. (Ex. 1, ¶ 8.)

   23. Plaintiff’s administrative detention status was reviewed on February 1, 2013, while he

      was on Phase 1. (Ex. 7.)

   24. Plaintiff’s administrative detention status was reviewed on April 11, 2013, and he was

      upgraded to Phase 2. (Ex. 7.)

   25. Plaintiff’s administrative detention status was reviewed on May 1, 2013, and he was

      upgraded to Phase 3. (Ex. 7.)



                                                4
  Case:
   Case:1:15-cv-00713
          1:15-cv-00713Document
                        Document#:#:285-2 Filed: 10/27/17
                                     148 Filed:  10/02/20 Page
                                                          Page 56 of
                                                                  of 89 PageID
                                                                        PageID #:946
                                                                               #:3411




   26. Plaintiff’s administrative detention status was reviewed on August 1, 2013, and he

       remained in Phase 3. (Ex. 7.)

   27. Plaintiff’s administrative detention status was reviewed on November 1, 2013, and he

       remained in Phase 3. (Ex. 7.)

   28. Defendant Chad Hasemeyer was a major at Menard during the relevant time period. He

       was not involved in administrative detention reviews while Plaintiff was incarcerated at

       Menard and he did not review offender grievances. (Ex. 11.)

   29. Defendant Robert Hughes was a major at Menard during the relevant time period. He was

       not involved in administrative detention reviews while Plaintiff was incarcerated at Menard

       and he did not review offender grievances. (Ex. 12.)

   30. Defendant Joseph Cowan was a major at Menard during the relevant time period. He was

       not involved in administrative detention reviews while Plaintiff was incarcerated at Menard

       and he did not review offender grievances. (Ex. 13.)

   31. Officer Joshua Schoenbeck worked in internal affairs at Menard during the relevant time

       period. (Ex. 4, 61:15-18.)

   32. Until May 1, 2014, inmates were not required to be interviewed during these reviews. [Ex.

       2; Ex. 3]


Stateville Correctional Center


   33. On November 12, 2013, Plaintiff was transferred to Stateville Correctional Center. (Ex. 1,

       ¶ 17.)

   34. Michael Lemke was the warden of Stateville when Plaintiff was transferred there. (Ex. 1,

       ¶ 18.)

   35. Plaintiff’s administrative detention placement was reviewed on February 12, 2014, and it

                                                5
  Case:
   Case:1:15-cv-00713
          1:15-cv-00713Document
                        Document#:#:285-2 Filed: 10/27/17
                                     148 Filed:  10/02/20 Page
                                                          Page 67 of
                                                                  of 89 PageID
                                                                        PageID #:947
                                                                               #:3412




       was recommended he remain in his current Phase of administrative detention. (Ex. 8.)

   36. Michael Magana became the warden of Stateville during Plaintiff’s incarceration there.

       (Ex. 1, ¶ 19.)

   37. Ricardo Tejeda was an assistant warden of Stateville during Plaintiff’s incarceration there.

       (Ex. 1, ¶ 19.)

Pontiac Correctional Center

   38. On April 2, 2014, Plaintiff was transferred to Pontiac Correctional Center (“Pontiac”),

       where he continued to be in administrative detention. (Ex. 1, ¶ 21.)

   39. Defendant Randy Pfister was the warden of Pontiac during the relevant time period. (Ex.

       4, 87.)

   40. Defendant Guy Pierce, Sr. was the assistant warden of operations at Pontiac during the

       relevant time period. (Ex. 14.)

   41. Defendant Joel Starkey was the facility intelligence coordinator at Pontiac during the

       relevant time period. He did not review offender grievances as part of his regular job duties.

       (Ex. 15.)

   42. Defendant Victor Trancoso was a major at Pontiac during the relevant time period. He did

       not review offender grievances as part of his regular job duties. (Ex. 16.)

   43. Plaintiff’s placement in administrative detention was reviewed on May 12, 2014, and it

       was recommended he remain in his current level, or phase, of administrative detention for

       90 days. (Ex. 9.)

   44. After he was removed from disciplinary segregation and investigation, his Phase 3

       administrative detention status was reinstated. (Ex. 9.)

   45. On August 3, 2014, Plaintiff was given notice of an administrative detention placement



                                                 6
Case:
 Case:1:15-cv-00713
        1:15-cv-00713Document
                      Document#:#:285-2 Filed: 10/27/17
                                   148 Filed:  10/02/20 Page
                                                        Page 78 of
                                                                of 89 PageID
                                                                      PageID #:948
                                                                             #:3413




    review. (Ex. 9.)

 46. The notice provided to Plaintiff detailed the justification for Plaintiff’s placement,

    specifically that intelligence indicated Plaintiff was planning to assault staff as retaliation

    for an alleged assault on a member of the STG with which Plaintiff was affiliated. (Ex. 9.)

 47. On August 12, 2014, Assistant Warden Pierce and four other correctional staff members

    conducted an administrative detention review hearing with Plaintiff present. (Ex. 1, ¶ 28;

    Ex. 9.)

 48. The review hearing resulted in a recommendation that Plaintiff remain in Phase 3 for

    further observation. (Ex. 9.)

 49. Sometime in November 2014, Plaintiff was given notice of an administrative detention

    placement review to take place on November 13, 2014. (Ex. 9.)

 50. Sometime in January 2015, Plaintiff was given notice of an administrative detention

    placement review. (Ex. 9.) Again, the notice provided to Plaintiff detailed the justification

    for Plaintiff’s placement, specifically that intelligence indicated Plaintiff was planning to

    assault staff as retaliation for an alleged assault on a member of the STG with which

    Plaintiff was affiliated. (Ex. 9.)

 51. On February 10, 2015, another in-person review of Plaintiff’s administrative detention was

    conducted with Plaintiff present. (Ex. 9.)

 52. The review hearing resulted in a recommendation that Plaintiff remain in Phase 3 for

    further observation. (Ex. 9.)

 53. Sometime in April or May 2015, Plaintiff was given notice of an administrative detention

    placement review. (Ex. 9.) Again, the notice provided to Plaintiff detailed the justification

    for Plaintiff’s placement, specifically intelligence that indicated Plaintiff was planning to



                                              7
  Case:
   Case:1:15-cv-00713
          1:15-cv-00713Document
                        Document#:#:285-2 Filed: 10/27/17
                                     148 Filed:  10/02/20 Page
                                                          Page 89 of
                                                                  of 89 PageID
                                                                        PageID #:949
                                                                               #:3414




       assault staff as retaliation for an alleged assault on a member of the STG with which

       Plaintiff was affiliated. (Ex. 9.)

   54. On May 13, 2015, another review of Plaintiff’s administrative detention placement was

       conducted and it was recommended he remain in his current phase of administrative

       detention. (Ex. 9.)

   55. On August 27, 2015, another in-person review of Plaintiff’s administrative detention was

       conducted with Plaintiff present, and it was recommended Plaintiff remain in his current

       phase of administrative detention. (Ex. 9.)

   56. On November 25, 2015, another review of Plaintiff’s administrative detention placement

       was conducted, and it was recommended Plaintiff remain in his current phase of

       administrative detention. (Ex. 9.)

   57. On February 17, 2016, another in-person review of Plaintiff’s administrative detention was

       conducted with Plaintiff present, and it was recommended Plaintiff remain in his current

       phase of administrative detention. (Ex. 9.)

   58. On May 19, 2016, another review of Plaintiff’s administrative detention placement was

       conducted, and it was recommended Plaintiff be released to general population. (Ex. 9.)




                                                           Respectfully Submitted,


LISA MADIGAN                                                /s/ Megan Honingford
Attorney General of Illinois                               MEGAN HONINGFORD
                                                           Assistant Attorney General
                                                           General Law Bureau
                                                           100 W. Randolph, 13th Floor
                                                           Chicago, Illinois 60601
                                                           (312) 814-2527


                                                8
